.0DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 11, 13-18, 20, 22-25, 27-33 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 13-18, 22-25, 27 and 30-33 are rejected under BOTH 35 U.S.C. 102(a)(1) and 35 U.S.C 102(a)(2) as being anticipated by 3GPP TSG-RAN WG2 #98, R2-1704913, Hangzhou, P.R. China, May 15th-19th, 2017, Agenda Item: 10.3.1.9, Source: InterDigital Inc., Title: C-DRX for Multiple Numerologies, hereinafter known as Interdigital (IDS submitted art).  

As to claim 10,  Interdigital discloses a bandwidth allocation method, comprising: receiving Discontinuous Reception (DRX) indication information, the DRX indication information being used for a terminal device to determine at least one of a working bandwidth to be used within a DRX cycle or  a frequency point of the working bandwidth (Interdigital, “section 3: C-DRX for NR”; gNB configures and provides allocation of resources for UE to communicate with the network including for C-DRX ; and determining at least one of the working bandwidth to be used within the DRX cycle or the frequency point of the working bandwidth according to the DRX indication information (Interdigital, Interdigital, “section 3: C-DRX for NR”; the resources provided by gNB are used by UE for both limited PDCCH processing (avoiding blind decoding) and to communicate via DRX technique). 

As to claim 13, Interdigital discloses wherein each bandwidth-part allocation is configured to indicate a quantity of at least one of a bandwidth part or a center frequency point of the bandwidth part, and at least one of quantities of bandwidth parts or center frequency points of the bandwidth parts, indicated by different bandwidth-part allocations, are different; or, each bandwidth-part allocation is configured to indicate at least one of a bandwidth size of a bandwidth part or a center frequency point of the bandwidth part, and at least one of the bandwidth size of the bandwidth part or the center frequency point of the bandwidth part, indicated by each bandwidth-part allocation, is different (Interdigital, “section 3: C-DRX for NR”; gNB configures and provides allocation of resources for UE to communicate with the network including for C-DRX communication set up; provided are “corsets” of resources that comprise plurality of time and frequency resources for the UE, which further comprises Bandwidth and Frequency resources, Under observation 3: Plural DRX configurations i.e. second allocation information is provided; Claim language reads as one limitation being claimed out of plural possible claimed limitations). 

As to claim 14, Interdigital discloses further comprising: receiving second allocation information, the second allocation information comprising at least one of following corresponding relationships: a corresponding relationship between a time-frequency resource for carrying the DRX indication information and a bandwidth part, a corresponding relationship between an orthogonal sequence used to generate the DRX indication information and the bandwidth part, a corresponding relationship between a cyclic shift adopted for the orthogonal sequence used to generate the DRX indication information and the bandwidth part, or a corresponding relationship between indication states of multiple pieces of DRX indication sub information used to form the DRX indication information and the bandwidth part (Interdigital, “section 3: C-DRX for NR”; gNB configures and provides allocation of resources for UE to communicate with the network including for C-DRX communication set up; provided are “corsets” of resources that comprise time and frequency resources for the UE, which further comprises Bandwidth and Frequency resources, Under observation 3: Plural DRX configurations i.e. second allocation information is provided; Claim language reads as one limitation being claimed out of plural possible claimed limitations), wherein determining the working bandwidth to be used within at least one of the DRX cycle or the frequency point of the working bandwidth according to the DRX indication information comprises: determining the working bandwidth to be used within at least one of the DRX cycle or the frequency point of the working bandwidth according to the DRX indication information and the second allocation information (Interdigital, “section 3: C-DRX for NR”; gNB configures and provides allocation of resources for UE to communicate with the network including for C-DRX communication set up; provided are “corsets” of resources that comprise time and frequency resources for the UE, which further comprises Bandwidth and Frequency resources, Under observation 3: Plural DRX configurations i.e. second allocation information is provided).  

As to claim 15, Interdigital dicloses further -4-comprising: receiving third allocation information, the third allocation information being used to indicate a bandwidth-part allocation corresponding to each bandwidth-part allocation index number (Interdigital, “section 3: C-DRX for NR”; gNB configures and provides allocation of resources for UE to communicate with the network including for C-DRX communication set up; provided are “corsets” of resources that comprise time and frequency resources for the UE, which further comprises Bandwidth and Frequency resources, Under observation 3: Plural DRX configurations i.e. second or third or more allocation information is provided). 

As to claim 16, Interdigital dicloses wherein the third allocation information is further configured to indicate at least one of a bandwidth or a center frequency point of each bandwidth part (Interdigital, “section 3: C-DRX for NR”; gNB configures and provides allocation of resources for UE to communicate with the network including for C-DRX communication set up; provided are “corsets” of resources that comprise time and frequency resources for the UE, which further comprises Bandwidth and Frequency resources, Under observation 3: Plural DRX configurations i.e. second or third or more allocation information is provided). 

As to claim 17, Interdigital dicloses wherein the DRX indication information is carried on a Physical Downlink Control Channel (Interdigital, Interdigital, “section 3: C-DRX for NR”; the resources provided by gNB are used by UE for both limited PDCCH processing (avoiding blind decoding) and to communicate via DRX technique).

As to claims 18, and 22-25, the claims are rejected as applied to claims 10 and 13-16 above respectively by Interdigital.

As to claims 27, and 30- 33, the claims are rejected as applied to claims 10 and 13-16 above respectively by Beckman.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 20, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital in view of Beckman et al, application no. 2005/0066034, hereinafter known as Beckman. 

As to claim 11, Interdigital discloses determining at least one of the working bandwidth to be used within at least one of the DRX cycle or the frequency point of the working bandwidth according to the DRX indication information  comprises: determining at least one of the working bandwidth to be used within at least one of the DRX cycle or the frequency point of the working bandwidth according to a bandwidth-part allocation corresponding to the bandwidth-part allocation index number (Interdigital, “section 3: C-DRX for NR”; gNB configures and provides allocation of resources for UE to communicate with the network including for C-DRX communication set up; provided are “corsets” of resources that comprise time and frequency resources for the UE, which further comprises Bandwidth and Frequency resources). Interdigital does not expressly disclose index number for bandwidth allocation however Beckman discloses wherein the DRX indication information is used to indicate a bandwidth-part allocation index number, the bandwidth-part allocation index number is one of multiple bandwidth-part allocation index numbers, and different bandwidth-part allocation index numbers correspond to different bandwidth-part allocations in multiple types of bandwidth-part allocations (Beckman, [0044]-[0057], figure 3-5, indexed indication of plural communication resources indicated when message are to be received allowing UE to communicate using DRX technique accordingly). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Interdigital to include the limitations of wherein the DRX indication information is used to indicate a bandwidth-part allocation index number, the bandwidth-part allocation index number is one of multiple bandwidth-part allocation index numbers, and different bandwidth-part allocation index numbers correspond to different bandwidth-part allocations in multiple types of bandwidth-part allocations as taught by Beckman.  Indication of relevant communication resources with indexed or hashed technique is employed in the art as it provides an efficient and quicker way to share information on allocated resources. 

As to claims 20 and 28, the claims are each rejected as applied to claim11 above by Interdigital in view of Beckman. 

As to claim 29, Interdigital discloses wherein the -7- transceiver is further configured to: receive first allocation information, the first allocation information comprising at least one of following corresponding relationships: a corresponding relationship between a time-frequency resource carrying the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information , a corresponding relationship between an orthogonal sequence used to generate the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information, a corresponding relationship between a cyclic shift adopted for the orthogonal sequence used to generate the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information, or a corresponding relationship between indication states of multiple pieces of DRX indication sub information used to form the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information (Beckman, [0044]-[0057], figure 3-5, indexed indication of plural communication resources indicated when message are to be received allowing UE to communicate using DRX technique accordingly. Claim language reads as one limitation being claimed out of plural possible claimed limitations). before the working bandwidth to be used within at least one of the DRX cycle or the frequency point of the working bandwidth is determined according to the bandwidth-part allocation corresponding to the bandwidth-part allocation index number the processor is further configured to determine the bandwidth-part allocation index number indicated by the DRX indication information according to the first allocation information (Beckman, [0044]-[0057], figure 3-5, indexed indication of plural communication resources indicated when message are to be received allowing UE to communicate using DRX technique accordingly; [0007], [0044], indication of which resources to use 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Interdigital to include the limitations of wherein the -7- transceiver is further configured to: receive first allocation information, the first allocation information comprising at least one of following corresponding relationships: a corresponding relationship between a time-frequency resource carrying the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information , a corresponding relationship between an orthogonal sequence used to generate the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information, a corresponding relationship between a cyclic shift adopted for the orthogonal sequence used to generate the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information, or a corresponding relationship between indication states of multiple pieces of DRX indication sub information used to form the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information before the working bandwidth to be used within at least one of the DRX cycle or the frequency point of the working bandwidth is determined according to the bandwidth-part allocation corresponding to the bandwidth-part allocation index number the processor is further configured to determine the bandwidth-part allocation index number indicated by the DRX indication information according to the first allocation information as taught by Beckman. Indication of relevant communication resources with indexed or hashed technique is employed in the art as it provides an efficient and quicker way to share information on allocated resources.

Response to Remarks

Applicant’s arguments with respect to claims 10, 11, 13-18, 20, 22-25 and 27-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Art Made of Record

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180077688 A1		YI; Seungjune et al.
US 20150358967 A1		XIE; Baoguo et al.
US 20150271692 A1		Han; Seunghee et al.
US 20130242833 A1		Ahn; Jae Hyun et al.
US 20110164583 A1		Kim; Soeng-Hun
US 20090232118 A1		Wang; Jin et al.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467